707 N.W.2d 207 (2005)
PEOPLE
v.
WINBURN.
No. 128696.
Supreme Court of Michigan.
December 27, 2005.
Application for leave to appeal.
SC: 128696, COA: 258661.
On order of the Court, the application for leave to appeal the April 7, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand and the motion to compel the circuit court to docket and adjudicate a motion for reconsideration are also considered, and they are DENIED.